Citation Nr: 0333928	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  98-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the mouth.

2.  Entitlement to a higher evaluation for post-traumatic 
stress disorder (PTSD), initially rated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1942 to April 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1997 and later RO rating decisions that denied 
service connection for residuals of an injury to the mouth, 
and granted service connection for PTSD and assigned a 
30 percent evaluation for this disorder, effective from 
January 1997.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  During service, the veteran engaged in combat with the 
enemy.

2.  The veteran sustained an injury to the mouth in service, 
and a scar of his lower lip is due to this injury.

3.  The veteran's PTSD has been manifested primarily by 
memory loss, difficulty sleeping, recollections of 
experiences during World War II, depression, and anxiety that 
have produced occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks since 
January 1997; occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships related 
to PTSD are not found at any time from January 1997.


CONCLUSIONS OF LAW

1.  A scar of the lower lip was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  The criteria for a rating in excess of 30 percent for 
PTSD at any time from January 1997 are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for residuals of an injury to 
the mouth and for an increased evaluation for PTSD, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any residuals of a mouth 
injury and the severity of his PTSD.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

In a February 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate the claims.  This letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  The veteran was advised to 
submit any evidence within 60 days.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2003)).  The Federal Circuit found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCAA duty to notify letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In the 
veteran's case, however, more than one year has elapsed since 
the VCAA letter was sent to him; he underwent VA examinations 
related to the claimed disabilities since then; and he has in 
fact responded to the VCAA letter by submitting additional 
evidence.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance or due process to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



I.  Service Connection for Residuals of an Injury to the 
Mouth

A.  Factual Background

The veteran had active service from July 1942 to April 1946.

Service documents reveal that the veteran served on board the 
USS SANGAMON during World War II.  These documents also 
reveal that he was awarded various medals and decorations for 
his service in World War II.

Service medical and dental records do not show that the 
veteran sustained an injury to the mouth.  In April 1946 he 
underwent a medical examination for separation from service.  
The report of this examination is negative for complaints or 
findings related to an injury to the mouth.

An October 1946 RO rating decision shows that service 
connection has been granted for various teeth of the veteran.  
The teeth noted are numbers 1, 6, 7, 13, 16, 17, 18, 21, 24, 
25, 26, and 32.

VA and private medical and dental records reveal that the 
veteran was treated and evaluated for various conditions 
after service, beginning in the 1940's and extending to 2002.  
The more salient medical and dental reports related to the 
claims considered in this appeal are discussed in the 
appropriate sections of the decision.

The veteran underwent a VA dental examination in August 1998.  
He reported a history of being attacked by an enemy plane 
that dove into his ship causing him to hit his mouth and lip.  
A history of service connection being granted for various 
teeth was noted.  He reported no pain or discomfort except 
for limitations when eating with a dental appliance.  He 
reported normal range of motion upon closing and opening his 
mouth.  He had various missing teeth and the examiner noted 
he had had a root canal and a crown.  Routine fillings were 
noted.  The veteran had a partial lower replacement.  X-ray 
examination revealed no other abnormalities.  

Various newspaper photographs that show the USS SANGAMON 
after being struck by a Japanese kamikaze (suicide) plane in 
May 1945 were submitted in the late 1990's and 2000.  
Articles associated with the photographs note that this ship 
had to be returned to Virginia for repairs after the attack.

Statements from comrades of the veteran were received in the 
late 1990's and 2001.  The statements are to the effect that 
the veteran's ship was struck by a Japanese kamikaze plane 
during World War II and that the veteran was thrown against a 
gun tub and cut his lower lip.

The veteran underwent a VA dental examination in June 2002.  
He gave a history of serving on board the USS SANGAMON during 
World War II and that this ship was struck by a Japanese 
kamikaze plane.  He reported that this incident caused him to 
hit his mouth on a gun tub and cut his lower lip.  It was 
noted that he received VA outpatient dental treatment.  He 
had various missing teeth.  His tongue, the floor of the 
mouth, gingiva, and buccal mucosa were normal.  There was a 
scar approximately one inch long running horizontal on the 
lower lip.  The diagnosis was loss of teeth numbers 24, 25, 
and 26, and a scar of the lower lip from trauma.  It was 
noted that the veteran was entitled to VA outpatient dental 
treatment for teeth numbers 1, 6, 7, 13, 16, 18, 21, 24, 25, 
26, and 32.

VA reports of the veteran's outpatient treatment from 2000 to 
2002 reveal that he received dental treatment.  The 
conditions treated include chronic periodontal disease.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 2002).

The service documents show that the veteran served on board 
the USS SANGAMON during World War II and the evidence reveals 
that this ship was struck by a Japanese kamikaze plane during 
the veteran's service on the ship.  Hence, the evidence shows 
that he engaged in combat with the enemy while in service and 
that he is a "combat veteran".  Under the circumstances, 
the veteran's statements regarding an injury to the mouth 
during this combat incident are consistent with the 
circumstances of his service and accepted as proof of the 
alleged injury to the mouth.

While the service medical and dental records do not show the 
veteran sustained an injury to the mouth in service, his 
statements reveal otherwise.  His statements are also 
corroborated by the statements from service comrades of the 
veteran that indicate the veteran sustained an injury to the 
mouth and cut his lip when thrown against a gun tub during a 
Japanese kamikaze attack on their ship.  The report of the 
veteran's VA dental examination in June 2002 shows that he 
has a scar of the lower lip due to trauma.  The report of 
this examination reveals no other residuals of a mouth injury 
that have not been granted service connection.

After consideration of all the evidence, the Board finds it 
is in equipoise on the question as to whether or not the 
veteran's lower lip scar is causally related to an injury to 
the mouth in service.  Hence, the veteran prevails on his 
claim for service connection for a lower lip scar due to an 
injury to the mouth with application of the benefit-of-the-
doubt doctrine.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Increased Evaluation for PTSD

A.  Factual Background

The veteran underwent a VA psychiatric examination in 
February 1997.  He reported living with his wife, and having 
4 children, ages, 48, 46, 44, and 33 years.  He reportedly 
retired from work in 1994.  He was alert and oriented in 3 
spheres.  He made good eye contact and related in an 
appropriate manner.  His mood was neutral.  There was no 
disturbance of mental stream, thought or perception noted.  
His insight was fair.  His judgment was adequate.  The Axis I 
diagnosis was PTSD.  The Axis V or global assessment of 
functioning score was 70.  It was noted that he suffered from 
sleep disturbances, but otherwise functioned normally.

The veteran underwent a VA psychiatric examination in April 
1999.  He was alert and oriented times three.  No unusual 
mannerisms or behavior were observed.  He was cooperative.  
His responses were short with little spontaneity.  His affect 
was appropriate.  His mood was depressed.  There was no 
disturbance of mental stream, thought or perception noted.  
There was no suicidal or homicidal ideation.  His memory, 
long-term and short, was intact.  His concentration was 
intact.  No cognitive deficit was detected.  His insight was 
fair and his judgment was adequate.  The Axis I diagnoses 
were PTSD and depressive disorder secondary to the PTSD.  The 
Axis V GAF was 70.  It was noted that the veteran had 
feelings of anxiety, depression, social withdrawal, and 
impaired sleep with combat dreams since a recent contact with 
a shipmate from World War II.  It was noted that the veteran 
avoided public places and that he was able to perform routine 
activities around his home.

The veteran underwent a VA psychiatric examination in March 
2001.  He was casually dressed. He was cooperative.  His mood 
was neutral.  His affect was appropriate.  His speech was 
normal.  There were no perceptual problems.  His thought 
process and thought content was normal.  There was no 
suicidal or homicidal ideation.  He was oriented to person, 
place, and time.  His memory was one out of 3 and he was 
unable to do serial 7's.  His insight and judgment was fair.  
It was noted that the veteran lived with his wife and went on 
errands with her, and sometimes went with her to a 
restaurant.  It was noted that he had frequent contact with 
his children and spent most of his time at home watching 
television.  The Axis I diagnosis was PTSD. The Axis V GAF 
was 60.  He was found "not competent" to handle his 
finances, but this finding was unexplained and so 
inconsistent with the other examination findings that the 
Board disregards it as an error.

Private medical reports show that the veteran was seen in 
2000 and 2001 for PTSD problems.  These reports reveal that 
he has trouble sleeping and has recollections of experiences 
during World War II.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

PTSD is rated under the provisions of 38 C.F.R. § 4.130, Code 
9411 as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The evidence reveals that the veteran's PTSD has been 
manifested primarily by difficulty sleeping, recollections of 
experiences during World War II, depression, and anxiety.  
The report of the veteran's VA psychiatric examination in 
March 2001 also reveals that he has memory loss, and the 
examiner assigned a GAF (global assessment of functioning) 
score of 60 that is lower than the GAF score of 70 assigned 
at the VA psychiatric examinations in 1997 and 1999.

A GAF of 60 indicates moderate symptoms or moderate 
difficulty in social, occupation or school functioning.  A 
GAF of 61 to 70 indicates some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well and has some meaningful 
interpersonal relationships.  GAF's are defined under the 
provisions of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders,  
Fourth Edition (DSM IV) that is to be used in the evaluation 
of the veteran's psychiatric disability.  38 C.F.R. § 4.125 
(2003).

While the GAF scores indicate a slight worsening in the 
veteran's PTSD from 1997 to 2001, the evidence does not show 
that the veteran's PTSD symptoms have produced more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks since January 1997.  Hence, the 
Board finds that the 30 percent rating for the PTSD, 
effective from January 1997, best reflects the veteran's 
disability picture.

The evidence does not show that the veteran has had 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships related to PTSD at any time from January 1997.  
Hence, the evidence does not support the assignment of a 
rating in excess of 30 percent for the PTSD or a "staged 
rating" at any time from then.

The preponderance of the evidence is against the claim for an 
increased evaluation for PTSD at any time from January 1997, 
and the claim is denied.  The benefit of the doubt doctrine 
is not for application with regard to this claim because the 
preponderance of the evidence is against it.  38 U.S.C.A. 
§ 5107; Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).



ORDER

Service connection for a scar of the lower lip is granted.

A rating in excess of 30 percent for PTSD at any time from 
January 1997 is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



